UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51992 LIBERTY BANCORP, INC. (Exact name of registrant as specified in its charter) Missouri 20-4447023 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16 West Franklin Street, Liberty, Missouri 64068 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (816) 781-4822 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X.No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company.) Smaller reporting company X. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes .No X. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding May 14, 2008 Common Stock, par value $0.01 per share 3,975,876 LIBERTY BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2008 INDEX PAGE NO. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets at March 31, 2008 and September 30, 2007 (unaudited) 1 Consolidated Statements of Earnings for the three and six months ended March 31, 2008 and 2007 (unaudited) 2 Consolidated Statements of Comprehensive Earnings for the three and six months ended March 31, 2008 and 2007 (unaudited) 3 Consolidated Statements of Cash Flows for the six months ended March 31, 2008 and 2007 (unaudited) 4 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4(T). Controls and Procedures 23 PART II – OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Certifications 27 LIBERTY BANCORP, INC. Part I.FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets (Unaudited) March 31, September 30, Assets 2008 2007 Cash and due from banks $ 9,507,535 6,502,289 Federal funds sold 820,000 2,540,000 Total cash and cash equivalents 10,327,535 9,042,289 Securities available for sale- taxable, at market value (amortized cost of $24,725,004 and $34,950,041, respectively) 25,864,242 35,241,932 Securities available for sale - non-taxable, at market value (amortized cost of $12,248,939 and $12,839,161, respectively) 12,332,111 12,740,587 Mortgage-backed securities - available for sale, at market value (amortized cost of $16,828,734 and $19,620,825, respectively) 16,860,776 19,276,996 Stock in Federal Home Loan Bank of Des Moines 3,444,300 1,531,200 Loans receivable, net of allowance for loan losses of $3,043,670 and $3,010,904, respectively 243,220,372 232,307,925 Loans held for sale 858,765 719,086 Premises and equipment, net 9,648,203 8,744,846 Bank-owned life insurance (BOLI) 8,318,870 8,101,192 Foreclosed real estate, net 1,937,252 1,675,871 Accrued interest receivable 1,698,591 2,055,814 Other assets 1,507,649 1,748,249 Total assets $ 336,018,666 333,185,987 Liabilities and Stockholders' Equity Deposits $ 219,497,494 252,305,482 Accrued interest payable 270,782 601,285 Advances from FHLB 69,424,874 26,430,394 Securities sold under agreement to repurchase 1,162,009 1,221,184 Advances from borrowers for taxes and insurance 330,444 905,606 Other liabilities 1,126,032 1,439,195 Accrued income taxes - 88,308 Total liabilities 291,811,635 282,991,454 Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value;1,000,000 shares authorized; shares issued and outstanding - none - - Common stock, $0.01 par value; 20,000,000 shares authorized; 4,761,712 and 4,761,187 shares issued at March 31, 2008 and September 30, 2007, respectively 47,617 47,612 Treasury stock, at cost, 757,186 shares at March 31, 2008 (7,968,244 ) - Additional paid-in capital 32,137,501 31,923,289 Common stock acquired by ESOP (587,971 ) (701,309 ) Accumulated other comprehensive earnings (loss), net 865,980 (12,619 ) Retained earnings - substantially restricted 19,712,148 18,937,560 Total stockholders' equity 44,207,031 50,194,533 Total liabilities and stockholders' equity $ 336,018,666 333,185,987 See accompanying notes to consolidated financial statements. 1 LIBERTY BANCORP, INC. Consolidated Statements of Earnings (Unaudited) Three Months Ended Six Months Ended March 31, March 31, 2008 2007 2008 2007 Interest income: Loans receivable $ 4,316,486 4,098,997 8,943,402 8,188,775 Mortgage-backed securities 183,416 240,080 383,692 491,668 Securities - taxable 380,597 423,133 830,019 805,661 Securities - non-taxable 131,891 75,273 271,487 140,864 Other interest-earning assets 47,441 73,112 105,179 159,319 Total interest income 5,059,831 4,910,595 10,533,779 9,786,287 Interest expense: Deposits 1,877,732 2,111,560 4,397,638 4,096,325 Securities sold under agreement to repurchase 13,099 17,190 35,369 38,675 Advances from FHLB 591,476 307,307 991,619 633,435 Total interest expense 2,482,307 2,436,057 5,424,626 4,768,435 Net interest income 2,577,524 2,474,538 5,109,153 5,017,852 Provision for loan losses 270,175 166,202 450,175 198,202 Net interest income after provision for loan losses 2,307,349 2,308,336 4,658,978 4,819,650 Noninterest income: Loan service charges 14,668 18,911 40,047 49,723 Gain on sale of loans 71,799 52,968 134,436 106,565 Gain on sale of securities available for sale 45,597 - 45,597 - Change in cash surrender value of BOLI 108,929 - 217,678 - Deposit account and other service charges 271,735 238,310 553,114 483,771 Total noninterest income 512,728 310,189 990,872 640,059 Noninterest expense: Compensation and benefits 1,157,941 1,127,472 2,332,830 2,172,200 Occupancy expense 182,771 156,296 333,244 320,762 Equipment and data processing expense 231,075 197,229 473,683 400,044 Operations from foreclosed real estate, net 102,508 80,726 153,435 169,641 Federal deposit insurance premiums 47,160 6,228 54,555 12,842 Professional and regulatory services 89,575 128,496 197,840 223,164 Advertising 72,828 62,393 131,496 151,677 Correspondent banking charges 70,796 60,979 132,416 126,956 Supplies 32,497 27,164 66,166 66,811 Other 228,166 208,237 411,751 377,531 Total noninterest expense 2,215,317 2,055,220 4,287,416 4,021,628 Earnings before income taxes 604,760 563,305 1,362,434 1,438,081 Income taxes 152,000 190,000 378,000 505,000 Net earnings $ 452,760 373,305 984,434 933,081 Basic earnings per share $ 0.12 0.08 0.23 0.20 Diluted earnings per share $ 0.11 0.08 0.23 0.20 Dividends per share $ 0.025 0.025 0.05 0.05 See accompanying notes to consolidated financial statements. 2 LIBERTY BANCORP, INC. Statements of Comprehensive Earnings (Unaudited) Three Months Ended Six Months Ended March 31, March 31, 2008 2007 2008 2007 Net earnings $ 452,760 373,305 984,434 933,081 Other comprehensive earnings: Unrealized gain on securities and MBSs available for sale, net: Reclassification adjustment for gain included in earnings, net of tax: (28,726 ) - (28,726 ) - Unrealized gains arising during the period, net of tax 586,170 86,434 913,854 314,549 Amortization of unrecognized gain, net - SFAS No. 158 (3,264 ) - (6,529 ) - Comprehensive earnings $ 1,006,940 459,739 1,863,033 1,247,630 See accompanying notes to consolidated financial statements. 3 LIBERTY BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended March 31, 2008 2007 Cash flows from operating activities: Net earnings $ 984,434 933,081 Adjustments to reconcile net earnings to net cash provided by (used for) operating activities: Depreciation expense 287,626 229,371 ESOP expense 156,711 165,387 Stock option and incentive plan expense 165,508 59,886 Amortization of premiums (discounts) on investments, net (4,978 ) (9,354 ) Amortization of deferred loan fees, net (185,896 ) (154,217 ) Provision for loan losses 450,175 198,202 Loans held for sale - originated (10,047,220 ) (9,522,306 ) Loans held for sale - proceeds from sale 10,041,977 8,689,114 Loss (gain) on foreclosed real estate, net 126,597 136,441 Gain on sale of securities available for sale (45,597 ) - Gain on sale of loans (134,436 ) (106,565 ) Increase in cash surrender value of bank-owned life insurance (217,678 ) - Decrease (increase) in: Accrued interest receivable 357,223 (118,493 ) Other assets (279,237 ) (17,740 ) Increase (decrease) in: Accrued interest on deposits and other liabilities (650,196 ) 89,036 Accrued income taxes (88,308 ) 13,469 Net cash provided by (used for) operating activities 916,705 585,312 Cash flows from investing activities: Net change in loans receivable (13,424,216 ) (9,416,072 ) Mortgage-backed securities: Available for sale - principal collections 2,786,166 2,509,280 Securities available for sale: Principal collections 41,082 - Purchased (376,800 ) (8,976,631 ) Proceeds from sales 7,292,478 - Proceeds from maturity or call 3,915,000 3,100,000 Proceeds from foreclosed real estate, net 1,859,512 1,004,665 Purchase of stock in FHLB of Des Moines (2,263,864 ) (458,700 ) Redemption of stock in FHLB of Des Moines 350,764 906,600 Purchase of premises and equipment (1,190,982 ) (1,098,691 ) Net cash provided by (used for) investing activities $ (1,010,860 ) (12,429,549 ) (Continued) 4 LIBERTY BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) (Continued) Six Months Ended March 31, 2008 2007 Cash flows from financing activities: Net increase (decrease) in deposits $ (32,807,989 ) 20,664,039 Increase (decrease) in advances from borrowers for taxes and insurance (575,162 ) (463,083 ) Proceeds from advances from the FHLB 540,350,000 103,300,000 Repayment of advances from the FHLB (497,355,520 ) (111,366,672 ) Securities sold under agreement to repurchase: Proceeds 3,909,596 30,466,788 Repayments (3,968,771 ) (31,414,549 ) Proceeds from exercise of stock options 4,347 8,695 Repurchase of common stock (7,968,244 ) (1,231,500 ) Other contributed capital 989 - Cash dividends (209,845 ) (231,908 ) Net cash provided by (used for) financing activities 1,379,401 9,731,810 Net increase (decrease) in cash and cash equivalents 1,285,246 (2,112,427 ) Cash and cash equivalents at beginning of period 9,042,289 13,403,701 Cash and cash equivalents at end of period $ 10,327,535 11,291,274 Supplemental disclosures of cash flow information: Cash paid (received) during the period for: Interest on deposits $ 4,728,037 3,943,404 Interest on securities sold under agreement to repurchase 35,474 38,767 Interest on advances from FHLB of Des Moines 991,216 638,592 Federal income taxes 325,000 473,000 State income taxes 172,793 18,531 Real estate acquired in settlement of loans 2,247,490 3,615,000 See accompanying notes to consolidated financial statements. 5 LIBERTY BANCORP, INC. Notes to Consolidated Financial Statements (1) Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.Such adjustments were of a normal recurring nature.The results of operations for the three-month period ended March 31, 2008 are not necessarily indicative of the results that may be expected for the entire year or any other interim period.For additional information, refer to the consolidated financial statements and footnotes thereto of the Company for the year ended September 30, 2007 contained in the Company’s Annual Report on Form 10-K filed with the Securities Exchange Commission on December 28, 2007. In preparing financial statements in conformity with U.S. generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and income and expenses during the reporting period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to determination of the allowance for loan losses and the fair values of financial instruments. (2) Organization Liberty Bancorp, Inc. (the “Company” or “Liberty Bancorp”) a Missouri corporation, was formed on February 14, 2006 and became the holding company for BankLiberty (formerly Liberty Savings Bank, F.S.B., and referred to herein as the “Bank”) upon completion of the Bank’s conversion from a mutual holding company form to a stock holding company structure on July 21, 2006.A total of 2,807,383 shares of common stock were sold in the stock offering at the price of $10.00 per share.In addition, a total of approximately 1,952,754 shares of common stock were issued to the minority shareholders of the former Liberty Savings Bank, F.S.B. representing an exchange ratio of 3.5004 shares of Company common stock for each share of Liberty Savings Bank, F.S.B. common stock.Fractional shares in the aggregate, or 36 shares, were redeemed for cash. Total shares outstanding after the stock offering and the exchange totaled 4,760,137 shares.Net proceeds of $25.6 million were raised in the stock offering, excluding $1.2 million which was loaned by the Company to a trust for the Bank’s Employee Stock Ownership Plan (the “ESOP”), enabling it to finance the purchase of 153,263 shares of common stock in the offering and exchange.Direct offering costs totaled approximately $1.3 million.In addition, as part of the second-step conversion and dissolution of Liberty Savings Mutual Holding Company, the Bank received $694,000 previously held by this entity. 6 LIBERTY BANCORP, INC. Notes to Consolidated Financial Statements (3)Earnings Per Share Following is a summary of basic and diluted earnings per common share for the Company for the three and six months ended March 31, 2008 and 2007: Three Months Ended Six Months Ended March 31, March 31, 2008 2007 2008 2007 Net earnings $ 452,760 373,305 984,434 933,081 Weighted-average shares - Basic EPS 3,925,569 4,638,542 4,204,528 4,623,425 Stock options - treasury stock method 41,217 45,024 44,188 43,072 Weighted-average shares - Diluted EPS 3,966,786 4,683,566 4,248,716 4,666,497 Basic earnings per common share $ 0.12 0.08 0.23 0.20 Diluted earnings per common share $ 0.11 0.08 0.23 0.20 Anti-dilutive shares 94,503 31,272 86,023 15,806 (4)Retirement Benefits The components of the net periodic cost for postretirement medical benefits are summarized as follows: Three Months Ended Six Months Ended March 31, March 31, 2008 2007 2008 2007 Service cost $ 1,670 1,671 3,341 3,342 Interest cost 3,678 4,576 7,355 9,152 Amortization of transition obligation 3,136 3,134 6,270 6,268 Amortization of prior service cost (2,415 ) (2,416 ) (4,831 ) (4,832 ) Amortization of actuarial gain (5,343 ) (3,050 ) (10,684 ) (6,100 ) Over (under) accrual - (15 ) - (30 ) Net periodic cost $ 726 3,900 1,451 7,800 Directors’ retirement plan expense was $10,699 and $13,200 for the six months ended March 31, 2008 and 2007, respectively.The expense consisted primarily of interest cost. (5)Stock Options As authorized by the Company’s 2003 Incentive Equity and Deferred Compensation Plan (the “2003 Plan”), the Board of Directors granted 78,760 options to non-employee directors and 96,260 options to certain officers and employees during fiscal 2004.The Plan authorizes the award of up to 258,064 shares of common stock, subject to restrictions, to be issued to directors, officers and employees of the Bank.The Plan provides for the grant of stock options, stock appreciation rights, restricted stock and unrestricted stock.Options expire ten years from the date of the grant.Stock options to directors were fully vested on the grant date of June 16, 2004.Options granted to the Bank’s CEO are vested over three years and three months and options granted to certain other officers and employees are vested over a five-year period.On January 27, 2005 the Board of Directors granted an additional 38,504 options to certain officers and employees.Options granted to the CEO are vested over a period of three years and eight months and options granted to certain officers and employees are vested over a five-year period.On November 23, 2005 the Board of Directors granted an additional 42,440 options to directors and officers.Options granted to the board, CEO, and certain officers, were vested over a ten-month period. 7 LIBERTY BANCORP, INC. Notes to Consolidated Financial Statements In connection with the completion of the Conversion in July 2006, the Company assumed the 2003 Plan and all outstanding options and shares were adjusted based upon the 3.5004 exchange ratio.The exercise prices were adjusted to reflect the proportional change in values that resulted from the exchange. As authorized by the Liberty Bancorp, Inc. 2007 Equity Incentive Plan (the “2007 Plan”), the Board of Directors granted 25,150 options to non-employee directors and 65,500 options to certain officers and employees on February 27, 2007.The 2007 Plan authorizes the award of up to 100,691 options to purchase shares of common stock, subject to restrictions, to directors, officers and employees of the Bank.The Plan provides for the grant of stock options, stock appreciation rights, restricted stock and unrestricted stock.Options expire ten years from the date of the grant.All 90,650 options granted are vested over a five-year period. On October 1, 2006, the Company adopted SFAS No. 123R, “Share-Based Payment,” using the modified prospective method.Under this method compensation expense is recognized based on the fair value of unvested stock awards at October 1, 2006 or, for new awards granted thereafter, which includes restricted stock and stock options, at the grant date and is recognized on a straight-line basis over the requisite service period. The Company has estimated the fair value of awards granted during the three and six months ended March 31, 2007 under its stock option plan utilizing the Black-Scholes pricing model to be $3.00.There were no awards granted during the three and six months ended March 31, 2008.The assumptions used in the Black-Scholes pricing model and fair value of awards were as follows: Three Months Ended Six Months Ended March 31, March 31, 2008 2007 2008 2007 Expected dividend yield - 2.00 % - 2.00 % Risk-free interest rate - 4.23 % - 4.53 % Expected life of options - 7.50 years - 7.50 years Expected volatility - 21.70 % - 21.70 % Fair value of awards - $ 3.00 - $ 3.00 Stock option compensation expense is as follows: Three Months Ended Six Months Ended March 31, March 31, 2008 2007 2008 2007 Pretax $ 21,107 12,239 $ 42,214 25,339 After tax 20,180 7,833 40,360 16,217 Basic and diluted earnings per share $ 0.00 0.00 $ 0.01 0.00 At March 31, 2008, the total unrecognized compensation expense related to nonvested stock options was approximately $176,925 and is expected to be recognized over the weighted-average period of 2.97 years. 8 LIBERTY BANCORP, INC. Notes to Consolidated Financial Statements A summary of the Company’s stock option activity under the Plan for the six months ended March 31, 2008 is as follows: Weighted- Average Weighted- Remaining Average Contractual Aggregate Number Exercise Term in Intrinsic of Shares Price Years Value Outstanding at October 1, 2007 323,063 $ 8.40 7.75 $ 797,568 Granted - Exercised (525 ) 8.28 - - Expired - Forfeited - Outstanding at March 31, 2008 322,538 8.40 7.22 630,587 Exercisable at March 31, 2008 215,510 7.55 6.76 550,144 Vested and expected to vest at March 31, 2008 215,510 $ 7.55 6.76 $ 550,144 A summary of the total value of options excercised, the amount of cash received from the exercise of stock options, and the total fair value of shares vested is as follows for the periods indicated: Three Months Ended Six Months Ended March 31, March 31, 2008 2007 2008 2007 Intrinsic value of options exercised $ 1,076 2,909 1,076 2,909 Cash received from the exercise of options 4,347 8,694 4,347 8,694 Fair value of shares vested 227,570 46,424 227,570 46,424 Restricted Stock Awards On February 27, 2007, as authorized by the 2007 Plan, the Board of Directors granted 31,400 restricted stock awards to non-employee directors and 78,000 awards to certain officers and employees.The Plan authorized the award of up to 125,649 shares of common stock, which were repurchased by a trust to fund the restricted stock awards.All awards are vested over a five-year period.A summary of the Company’s restricted stock compensation expense is as follows: Three Months Ended Six Months Ended March 31, March 31, 2008 2007 2008 2007 Restricted Compensation Expense $ 61,647 27,549 123,294 34,549 At March 31, 2008, the total unrecognized expense was $966,000 and is expected to be recognized in 3.91 years. 9 LIBERTY BANCORP, INC. Notes to Consolidated Financial Statements A summary of the Company’s nonvested stock award activity for the six months ended March 31, 2008 is as follows: Number Weighted- of Average Nonvested Grant Date Shares Fair Value Nonvested at October 1, 2007 109,400 $ 11.27 Granted - - Vested (21,880 ) 11.27 Forfeited - - Nonvested at March 31, 2008 87,520 $ 11.27 (6) Securities Securities having a continuous unrealized loss position at March 31, 2008 are summarized as follows: Less than 12 Months 12 Months or Longer Total Market Unrealized Market Unrealized Market Unrealized Value Loss Value Loss Value Loss Available for sale- debt securities: State and municipal obligations $ 1,242,018 (18,126 ) 1,326,974 (12,687 ) 2,568,992 (30,813 ) Available for sale- equity securities: 470,968 (2,220 ) - - 470,968 (2,220 ) $ 1,712,986 (20,346 ) 1,326,974 (12,687 ) 3,039,960 (33,033 ) Mortgage-backed securities having a continuous unrealized loss position at March 31, 2008 are summarized as follows: Less than 12 Months 12 Months or Longer Total Market Unrealized Market Unrealized Market Unrealized Value Loss Value Loss Value Loss Available for sale: FHLMC $ - - 3,606,962 (12,859 ) 3,606,962 (12,859 ) FNMA - - 3,513,255 (21,524 ) 3,513,255 (21,524 ) FNMA-CMO - - 133,723 (2,111 ) 133,723 (2,111 ) GNMA-CMO - - 308,079 (972 ) 308,079 (972 ) $ - - 7,562,019 (37,466 ) 7,562,019 (37,466 ) Unrealized losses are related to changes in market interest rates and not the credit quality of the issuers. (7) Income Taxes The Company adopted the provisions of Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109” (“FIN 48”), effective October 1, 2007.No adjustment was recognized for uncertain tax positions.The Company is subject to U.S. Federal income taxes, as well as State of Missouri income taxes.Tax years ending September 30, 2005 through September 30, 2007 remain open to examination by these jurisdictions.The Company recognizes interest and penalties related to tax positions in income tax expense.At March 31, 2008, there was no accrual for uncertain tax positions or related interest. 10 LIBERTY BANCORP, INC. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s discussion and analysis of the Company’s financial condition and results of operations is intended to assist in understanding the financial condition and results of operations of the Company.The information contained in this section should be read in conjunction with the Financial Statements and footnotes appearing in Part I, Item 1 of this report. Pending Acquisition On March 31, 2008 Liberty Bancorp, Inc. entered into an Amended and Restated Acquisition Agreement and Plan of Merger to acquire KLT Bancshares, Inc. and its wholly owned subsidiary Farley State Bank, a Missouri bank for a cash purchase price.At March 31, 2008 Farley State Bank had assets of $39.5 million, liabilities of $36.2 million and capital of $3.3 million. A regulatory application was filed with the Office of Thrift Supervision (the “OTS”) on April 17, 2008 seeking approval of the proposed acquisition and it is currently expected that the transaction will close in the second or third calendar quarter of 2008. Forward-Looking Statements This quarterly report contains forward-looking statements that are based on assumptions and may describe future plans, strategies and expectations of Liberty Bancorp and the Bank.These forward-looking statements are generally identified by use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project” or similar expressions. Liberty Bancorp and the Bank’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain.Factors which could have a material adverse effect on the operations of Liberty Bancorp and its subsidiary include, but are not limited to, changes in interest rates, national and regional economic conditions, legislative and regulatory changes, monetary and fiscal policies of the U.S. Government, including policies of the U.S.
